 In the Matter of'JACOBS BROTHERS,INCORPORATEDandINTERNATIONALLADIES' GARMENT WORKERS UNION A. F. OF L.)Case No. R-3302.Decided January 00, 1942Jurisdiction:nurses' and maids' uniform manufacturing industry.Practice and Procedure:petition dismissed where no appropriate unit within thescope of the petition , separate unit consisting of pressers whose work isclosely coordinated with and dependent upon operations of other employeesat plantheldto be inappropriate for the purposes of collective bargaining.Mr. Robert W. KnadlerandMr. ElginHardin,for the Board.Niles,Barton,Morrow ct Yost, by Mr. CarlyleBarton,andMr.Joseph Allen,of Baltimore, Md., for the Company.Mr. Jacob J. Edelnnan,of Baltimore,Md., for the Union.Mr. Milton A.Kallis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 25, 1941, International Ladies' Garment WorkersUnion, affiliated with American Federation of Labor, herein calledthe Union, filed with the Regional Director for the Fifth Region(Baltimore, Maryland) a petition alleging that a question affectingcommerce had arisen concerning the representation of employeesof Jacobs Brothers, Incorporated, Baltimore, Maryland, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 7,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.38 N L R B, No. 86.424 JACOBS BROTHERS, INCORP'ORATEI)425On November 10, 1941, 'the Regional Director issued a notice ofhearing,.copies of which were duly served upon the Company andtheUnion.Pursuant to notice a hearing was held at Baltimore,Maryland, on November 17, 1941, before,Samuel Edes, the TrialExaminer duly designated by the Chief Trial Examiner. TheBoard, the Company and the Union were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing onthe issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has re-iewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed. 'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJacobs Brothers, Incorporated, is a Maryland corporation engagedin the manufacture and sale of nurses' and maids' uniforms.TheCompany maintains offices and two plants in Baltimore, Maryland,and'plants at Hancock and Manchester, Maryland; Littlestown, Penn-sylvania; Delmar, Delaware, and St. Paul, Virginia.The 2 Balti-more plants are known as the Charles Street and the Guilford Ave-nue plants, respectively.This proceeding involves only employees ofthe Guilford Avenue plant.During 1940, 100 percent of the rawmaterials used by the Company were obtained from points outsidethe States in which its operations occur, and 99 percent of its pro-ducts were shipped to.points outside Maryland.The total value ofits finished products during 1940 was over $1,000,000.H. THE ORGANIZATION INVOLVEDInternational Ladies' GarmentWorkers Union is a labor organ-ization affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE APPROPRIATE UNITThe Company employs 91 persons at its Guilford Avenue plant.The Union contends that 41 of them, employed as pressers, consti-tute a separate appropriate unit.The Company opposes the separa-tion of the pressers, urging that all the employees at the plant,excluding only the 16 office employees, constitute,an appropriate unit. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving, pressing, folding, cleaning, repairing, and shipping tocustomers completed garments manufactured at other of the Com-pany's plants.Upon arrival, the completed uniforms are distributedto the pressers who press them by hand with small irons.Garmentswhich are found to be soiled are cleaned and pressed by the cleaners.Repairers make such repairs as may be necessary.After they arepressed the uniforms -go to the folders who fold them.Folding isnecessarily done very soon after the pressing takes place and at alocation near that of the' pressing operation.'Thereafter the gar=merits are packed in bags by the packer, and the pick-up boys takethem into the stock department or into the shipping department forshipment.All these, operations take place in a single room at series of worktables occupied, in order, by the pressers, cleaners, repairers, folders,packer, and shippers,' the garments moving from one set of tablesto the other.All these employees have the same working hours.The 41 pressers,-alone of the employees of the plant, are paid on apiece-work basis.Pressing requires some skill which, in turn, re-quires a period of training.. The Union contends that the pressersare members of a recognized craft.It appears, however, that with the exception of the office employees,the operations of each class of employees at the plant. are coordinatedwith the dependent upon the operations of each other class, so thatthe employees constitute a functionally unified group.Moreover, thehistory of organization in the industry indicates that pressers arenot usually organized separately.,Under all the circumstances ofthe case, we find that a unit restricted to pressers is not appropriatefor the purposes of collective bargaining.'IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III above, the bargaining unit soughtto be established by the petition is not appropriate, we find that no,The foreman of the pressers testified that the folding must take place within,an hourfrom the time of the pressing because after the pressed garments are allowed to lay thereany time it [sic] loses its pressIt may become dirty,may fall on the concrete floor, any-thing might happen."The vice president of the Union testified that "if the pressers arethere, naturally the folding has got to be theie too"2 In addition to the 41 pressers and the 16 office employees,the plant employs 1 distrib-utor, 3 cleaners,3 repairers,11 folders,11 pick-up boys,4 shippers,and 1 porter andpacker-3 There are 6 concerns in Baltimore which manufacture garments similar to those pro-duced by the CompanyThe Union has 2,000 members among their employeesThepressers among them ate not organized separatelyThe Union's vice president for the areaembracing Baltimore testified that of 85 contracts between the Union and manufacturers ofwaists and blouses only one covets pressers aloneIle further testified that of 8,500 collec-tive agieements which the ,Union had negotiated he knein of only two which coveredpmessers separately4 SeeMatter of Kohen-Ligon-Folz, Inc,andInter national Ladies'f.arnientWorkers'union, Local No387, 36 N.L. R B. 808. JACOBS, BROTHERS, INCORPORATED427question has arisen concerning the representation of employees of theCompany in an appropriate bargaining unit.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of JacobsBrothers, Incorporated, Baltimore, Maryland, has arisen in a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that -thepetition for investigation and certification of representatives of em-ployees of Jacobs Brothers, Incorporated, Baltimore, Maryland, filedby International Ladies' GarmentWorkers Union, affiliated withAmerican Federation of Labor be, and it hereby is, dismissed.